DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the phrase “at least two strips extending in different directions” is unclear because the range “at least two” includes three or more, and it is unclear how the extending directions of three or more strips are related. For example, does this limitation require that none of the strips extend in the same direction? Does it require that only two of the strips extend in different directions?
	Regarding claim 13, the phrase “each other” in the last line is unclear because this phrase is commonly used to refence two elements, i.e. two of the strips. However, there are “at least two strips”, which includes three or more strips. For three or more strips, it is unclear which strips are being referenced by “each other”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (US 2015/0174866) in view of Alms (WO 2016/064460 A2).
	Regarding claim 1, Luinge teaches a structural arrangement comprising a fiber reinforced polymer component (paragraph 6) and a polyether sulfone foil that is arranged on the fiber reinforced polymer component (paragraphs 11, 18-22, 25 and 49).
	Luinge differs from claim 1 in that:
i.	Luinge does not teach a cold gas sprayed electrically conductive layer positioned such that the polyether sulfone foil is at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer.
	(i)	It is noted that a cold gas sprayed layer would be understood by the person of ordinary skill in the art to have a particular structure which results from the cold gas spraying technique of projecting particles at a substrate surface. In related art, Alms provides an outer cold gas sprayed electrically conductive layer for lighting strike protection (paragraphs 25-26). Naturally providing Luinge with such an outer cold gas sprayed layer would position the cold gas sprayed layer such that the polyether sulfone foil is between the outer cold gas sprayed layer and the fiber reinforced polymer component, i.e. at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Luinge because one of ordinary skill in the art would have been motivated to provide lightning strike protection in accordance with the teachings of Alms.
	Regarding claim 2, Luinge clearly teaches this additional limitation (paragraphs 30-33 and 47).
	Regarding claim 3, Luinge teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Naturally, such co-curing involves the claimed merging, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32), which also satisfies the claimed merging.
	Regarding claim 4, Luinge teaches 5 to 100 µm (paragraph 59), which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 5, Alms teaches aluminum (paragraph 30).
	Regarding claim 6, the foil of Luinge is considered to satisfy a strip and/or patch.
	Regarding claim 7, Luinge clearly teaches a rotary wing aircraft having such a structural arrangement (paragraph 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms as applied to claims 1-7 above, and further in view of Sang (WO 2017/095810 A1).
	Regarding claim 6, the examiner took the position above that the foil of Luinge is considered to satisfy a strip and/or patch. An alternative position is taken here. In related art, Sang teaches that providing surfacing materials in strip form allows for automated application (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Luinge because one of ordinary skill in the art would have been motivated to facilitate automated placement of the foil in accordance with the teachings of Sang.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms and Raybould (US 2010/0119707).
	Regarding claim 8, Luinge teaches a structural arrangement comprising a fiber reinforced polymer component (paragraph 6) and a polyether sulfone foil that is on the fiber reinforced polymer component (paragraphs 11, 18-19 and 49).
	Luinge differs from claim 8 in that:
i.	Luinge does not teach an electrically conductive layer on the polyether sulfone foil formed by cold gas spraying electrically conductive particles onto the polyether sulfone foil, the polyether sulfone foil arranged at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer.
	(i)	It is noted that a cold gas sprayed layer would be understood by the person of ordinary skill in the art to have a particular structure which results from the cold gas spraying technique of projecting particles at a substrate surface. In related art, Alms provides an outer cold gas sprayed electrically conductive layer for lighting strike protection (paragraphs 25-26). The cold gas sprayed layer may be sprayed directly onto a thermoplastic material (paragraph 23), and involves spraying electrically conductive particles onto the thermoplastic material (paragraph 25). While Alms does not recite polyether sulfone, it is known that metallic particles may be applied to a wide variety of thermoplastic polymers by cold gas spraying, including polysulfones. See Raybould (paragraphs 2, 23-24 and 27). Naturally providing Luinge with such an outer cold gas sprayed layer onto the polyether sulfone foil would position the cold gas sprayed layer such that the polyether sulfone foil is between the outer cold gas sprayed layer and the fiber reinforced polymer component, i.e. at least in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Luinge because one of ordinary skill in the art would have been motivated to provide lightning strike protection in accordance with the teachings of Alms, there being a reasonable expectation of success in view of the above noted teachings of Raybould.
	Regarding claim 9, Luinge clearly teaches this additional limitation (paragraphs 30-33 and 47).
	Regarding claim 10, Luinge teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Naturally, such co-curing involves the claimed merging, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32), which also satisfies the claimed merging.
	Regarding claim 11, Luinge teaches 5 to 100 µm (paragraph 59), which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 12, Alms teaches aluminum (paragraph 30).
	Claims 1-5 are satisfied for the reasons provided above.
	Regarding claim 6, the foil of Luinge is considered to satisfy a strip and/or patch.
	Regarding claim 7, Luinge clearly teaches a rotary wing aircraft having such a structural arrangement (paragraph 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Alms and Raybould as applied to claims 1-12 above, and further in view of Sang.
	Regarding claim 6, Sang is applied as above in the rejection of claim 6.

Claims 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia (US 2016/0214735).
	Regarding claim 13, Luinge teaches a structural arrangement comprising a fiber reinforced polymer panel (paragraphs 6, 37 and 46-49) and a polyether sulfone foil that is on the fiber reinforced polymer panel (paragraphs 11, 18-19 and 49). As to the polyether sulfone foil being integrally formed with the fiber reinforced polymer panel, Luinge teaches the polyether sulfone foil is bonded to the fiber reinforced polymer panel (paragraphs 30-33 and 47). Luinge also teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Naturally, such co-curing involves merging between the foil and the epoxy resin, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32). In view of these teachings in Luinge, it is clear that the polyether sulfone foil is integrally formed with the fiber reinforced polymer panel.
	Luinge differs from claim 13 in that:
i.	Luinge does not teach an electrically conductive layer which comprises at least two strips extending in different directions and electrically connected to each other by a junction, the polyether sulfone foil disposed between the fiber reinforced polymer panel and the electrically conductive layer.
	(i)	In related art, Garcia provides an outer electrically conductive layer for lighting strike protection which comprises at least two strips extending in different directions and electrically connected to each other by a junction (Abstract; Figures 11A-B and 16A-C; paragraphs 127-128 and 131-144). Naturally providing Luinge with such an outer conductive layer would position the conductive layer such that the polyether sulfone foil is between the conductive layer and the fiber reinforced polymer component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Luinge because one of ordinary skill in the art would have been motivated to provide lightning strike protection in accordance with the teachings of Garcia.
	Regarding claim 14, Luinge clearly teaches this additional limitation (paragraphs 30-33 and 47).
	Regarding claim 15, Luinge teaches placing the foil against an uncured epoxy resin fiber reinforced polymer component and co-curing to bond the foil to the component (paragraphs 30-33). Naturally, such co-curing involves the claimed merging, as is consistent with the teachings in Applicant’s disclosure. See Applicant’s published application (paragraph 20). Luinge also teaches a degree of dissolving of the foil layer to increase interaction with the resin of the reinforced polymer component (paragraph 32), which also satisfies the claimed merging.
	Regarding claim 16, Luinge teaches 5 to 100 µm (paragraph 59), which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 19, the foil of Luinge is considered to satisfy a strip and/or patch.
	Regarding claim 20, Luinge clearly teaches a rotary wing aircraft having such a structural arrangement (paragraph 1).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia as applied to claims 13-16 and 19-20 above, and further in view of Alms.
	Regarding claim 17, this additional limitation is not taught by Luinge. Garcia was relied upon for suggesting the claimed electrically conductive layer in the claimed position for the motivation of providing lightning strike protection. While Garcia does not teach a cold gas sprayed electrically conductive layer, Garcia is not particularly limited to a specific electrically conductive layer and suggests a sprayed on conductive layer (paragraphs 141-142). It is noted that a cold gas sprayed layer would be understood by the person of ordinary skill in the art to have a particular structure which results from the cold gas spraying technique of projecting particles at a substrate surface. In related art, Alms provides an outer cold gas sprayed electrically conductive layer for lighting strike protection, and further teaches the conductive layer comprises aluminum (paragraphs 25-26 and 30). Thus it is reasonably clear from Alms that a cold gas sprayed electrically conductive layer may be used as the conductive lightning strike protection layer suggested by Garcia. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified structure of Luinge because one of ordinary skill in the art would have been motivated to provide a known suitable lightning strike protection conductive layer in accordance with the teachings of Alms.
	Regarding claim 18, particles comprising a copper containing alloy are considered to satisfy this additional limitation. See Alms (paragraph 30).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia and Alms as applied to claims 17-18 above, and further in view of Ranade (US 2014/0141257).
	Regarding claim 18, the examiner took the position above that particles comprising a copper containing alloy are considered to satisfy this limitation. See Alms (paragraph 30). An alternative position is taken here. Alms teaches any metal may be used to provide the desired electrical conductivity and recites aluminum (paragraphs 26 and 30). Copper sprayed layers are also known for providing electrical conductivity to fiber reinforced polymer components. See Ranade (paragraphs 3-4, 36, 58 and 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use copper particles in the conductive layer of the modified structural arrangement of Luinge because one of ordinary skill in the art would have been motivated to a known suitable metal for providing electrical conductivity, as evidenced by the teachings of Ranade.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia as applied to claims 13-16 and 19-20 above, and further in view of Sang.
	Regarding claim 19, Sang is applied as above in the rejection of claim 6.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia and Alms as applied to claims 17-18 above, and further in view of Raybould.
	Regarding claim 13-20, these claims do not require the conductive layer is on the polyether sulfone foil. Accordingly, Raybould was not applied above in the rejections of claims 13-20. Here, an alternative rejection is applied in which Alms and Raybould are applied as above in the rejection of claims 1-12 for suggesting that the cold gas sprayed conductive layer suggested by Alms may be applied onto the polyether sulfone foil of Luinge.
	Claims 13-20 are satisfied for the reasons provided above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia, Alms and Raybould as applied to claims 13-20 above, and further in view of Ranade.
	Regarding claim 18, Ranade is applied as above in the rejection of claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luinge in view of Garcia, Alms and Raybould as applied to claims 13-20 above, and further in view of Sang.
	Regarding claim 19, Sang is applied as above in the rejection of claim 6.

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
	Applicant argues Luinge does not teach a cold gas sprayed electrically conductive layer such that the polyether sulfone foil is in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer. First, it is noted that claim 13 does not required a cold gas sprayed layer, and thus this argument is not commensurate in scope with claim 13. In any event, the rejection is based on a combination of references. Alms was relied upon for suggesting an outer cold gas sprayed conductive layer for lightning strike protection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues Alms does not teach the polyether sulfone foil is in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer. As noted above, the rejection is based on a combination of references. The polyether sulfone foil is taught by the primary reference to Luinge.
	Applicant argues Alms teaches additional layers 17 and 19 in one embodiment. While this may be true, a reference may be relied upon for all that it teaches. See MPEP 2123. Alms clearly suggests an outer cold gas sprayed metal layer for lighting strike protection in disclosed embodiments (paragraphs 25-26).
	Applicant describes Raybould, Sang and Ranade, but does not provide substantive arguments with respect to these references. The argument directed to a cold gas sprayed electrically conductive layer such that the polyether sulfone foil is in a region between the fiber reinforced polymer component and the cold gas sprayed electrically conductive layer has been addressed above. Raybould was applied for teaching that it is known that metallic particles may be applied to a wide variety of thermoplastic polymers by cold gas spraying, including polysulfones. Sang was applied for teaching that providing surfacing materials in strip form allows for automated application. Ranade was applied for teaching copper sprayed layers are known for providing electrical conductivity to fiber reinforced polymer components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745